     Case 2:19-cv-01019-JAD-BNW Document 53
                                         52 Filed 05/05/20
                                                  05/04/20 Page 1 of 4



 1   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 2   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 3
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Telephone: (702) 799-5373
 5   Facsimile: (702) 799-7243
     Herrec4@nv.ccsd.net
 6   Attorney for Defendants
 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11   DESHUN THOMAS, individually, and as              Case No. 2:19-cv-01019-JAD-BNW
     Natural Parent and Guardian for L.J., and
12   KRISTIN WOODS as Co-Guardian Ad Litem
     for L.J.,
13                                                    STIPULATION AND ORDER TO
           Plaintiffs,                                EXTEND DISCOVERY DEADLINES
14
     v.                                               (THIRD REQUEST)
15

16   BEVERLY DADE, individually, and in her
     official capacity; RICHARD FULLER,
17   individually, and in his official capacity;
     PATRICIA SCHULTZ, individually, and in
18
     her official capacity; PAT SKORKOWSKY,
19   individually, and in his official capacity;
     CLARK COUNTY SCHOOL DISTRICT, a
20   Political Subdivision of the State of Nevada,
     DOE TEACHER’S AIDE, in his/her official
21   capacity; DOES I through X, inclusive; and
     ROES I though X, inclusive,
22

23         Defendants.

24

25          Pursuant to Local Rules IA 6-1 and 26-4, Plaintiffs Deshun Thomas, individually, and as

26   Natural Parent and Guardian for L.J., and Kristin Woods as Co-Guardian Ad Litem for L.J.

27   (collectively, “Plaintiffs”), and Defendants Clark County School District, Richard Fuller, Beverly

28   Dade, and Patricia Schultz (collectively, “Defendants”), by and through their attorneys of record,
     Case 2:19-cv-01019-JAD-BNW Document 53
                                         52 Filed 05/05/20
                                                  05/04/20 Page 2 of 4



 1   hereby stipulate to amend the Discovery Plan and Scheduling Order (ECF No. 51) by extending

 2   the outstanding discovery deadlines for a period of forty-five (45) days. This is the third request

 3   for an extension to the discovery plan and scheduling order in this matter. The requested

 4   extension is sought in good faith and not for purposes of undue delay. The request to extend the

 5   outstanding discovery deadlines is subject to the good cause standard as the request is made

 6   within twenty-one (21) days prior to the expiration of the subject deadlines. LR 26-4.

 7   I.      DISCOVERY THAT HAS BEEN COMPLETED

 8           A.     The parties served initial disclosures pursuant to FRCP 26(a)(1) on August 23,

 9   2019;

10           B.     Defendants supplemented their initial disclosures on January 22, 2020; February

11   10, 2020; and February 28, 2020.

12           C.     Plaintiffs supplemented their initial disclosures on February 3, 2020; and April

13   20, 2020.

14           D.     On September 17, 2019, Defendants propounded written discovery requests upon

15   Plaintiffs;

16           E.     Plaintiffs responded to Defendants’ written discovery requests on October 21,

17   2019;

18           F.     Plaintiffs noticed the depositions of Defendants Beverly Dade, Richard Fuller and

19   Patricia Schultz, on December 20, 2019;

20           G.     Defendants noticed the deposition of Plaintiff, Deshun Thomas, on February 20,

21   2020;

22           H.     On February 27, 2020, Plaintiffs propounded written discovery requests upon

23   Defendants.

24           I.     Defendants responded to Plaintiffs’ written discovery requests on April 29, 2020.

25   …

26   …

27   …

28   …
                                                Page 2 of 4
     Case 2:19-cv-01019-JAD-BNW Document 53
                                         52 Filed 05/05/20
                                                  05/04/20 Page 3 of 4



 1   II.    DISCOVERY THAT REMAINS TO BE COMPLETED

 2          A.      Depositions of the parties;

 3          B.      Depositions of percipient and lay witnesses;

 4          C.      Designation of initial experts and rebuttal experts;

 5          D.      Depositions of expert witnesses;

 6          E.      Any other discovery permitted by the Federal Rules of Civil Procedure and

 7                  orders of the Court.

 8   III.   REASONS FOR EXTENSION TO COMPLETE DISCOVERY

 9          The parties agree that this extension is necessary to allow both parties time to complete all

10   appropriate discovery. More specifically, the parties recently requested a brief extension of the

11   discovery deadlines to reschedule and take the depositions of Beverly Dade, Richard Fuller,

12   Patricia Schultz, and Deshun Thomas. At the time, it was anticipated the depositions could be

13   completed by April of 2020.

14          Since making the request, there has been a harsh turn of events in the nation. The

15   COVID-19 pandemic has caused many businesses to close, including schools, and individuals to

16   self-quarantine. This disruption has rendered it problematic for the parties to reschedule and take

17   depositions in a safe and effective manner. It has also caused delays in receiving and producing

18   documents and evaluating the necessity for experts. Accordingly, the parties seek additional time

19   to complete discovery.

20          There is no danger of prejudice to either party in granting this extension. Further, the

21   length of the delay is minimal given the discovery that remains and the uncertainty still associated

22   with the COVID-19 pandemic. Accordingly, all elements that the Court considers in evaluating

23   the good cause standard are met.

24   …

25   …

26   …

27   …

28   …
                                                  Page 3 of 4
     Case 2:19-cv-01019-JAD-BNW Document 53
                                         52 Filed 05/05/20
                                                  05/04/20 Page 4 of 4



 1   IV.     PROPOSED DISCOVERY PLAN

 2           The parties agree to extend all the discovery deadlines in this case, as set forth below:
 3
               Discovery                       Current Date                       Proposed Date
 4
     Discovery cut-off                           July 2, 2020                    August 17, 2020
 5
     Initial expert disclosures                 May 4, 2020                        June 18, 2020
 6

 7   Rebuttal expert disclosures                June 3, 2020                       July 17, 2020

 8   Interim status report                      May 4, 2020                       Not applicable
                                                                                 (LR 26-3 deleted)
 9
     Dispositive motions                        July 31, 2020                  September 16, 2020
10

11   Joint pre-trial order                    September 2, 2020                   October 16, 2020
                                          (if dispositive motions are       (if dispositive motions are
12                                      filed, 30 days after the entry     filed, 30 days after the entry
                                        of the court’s ruling on said      of the court’s ruling on said
13                                                 motions)                           motions)
14
     Dated: May 4th, 2020.                               Dated: May 4th, 2020.
15
     GANZ & HAUF                                         CLARK COUNTY SCHOOL DISTRICT
16                                                       OFFICE OF THE GENERAL COUNSEL
17   By: /s/ Marjorie Hauf                               By: /s/ Crystal Herrera
18      Marjorie Hauf, Esq. (#8111)                          Crystal J. Herrera (#12396)
        Cara M. Xidis, Esq. (#11743)                         5100 West Sahara Avenue
19      8950 W. Tropicana Ave. #1                            Las Vegas, Nevada 89146
        Las Vegas, NV 89147                                  Attorney for Defendants
20      Attorney for Plaintiffs
21

22
                                                   ORDER
23
             IT IS SO ORDERED.
24
                        5th day of May, 2020.
             DATED this _____
25

26

27                                              _____________________________________________
                                                UNITED STATES MAGISTRATE JUDGE
28
                                                  Page 4 of 4
